SAYRE, J.,
4th District, sitting.
Epitomized Opinion
Real Estate Co. sued. Harris in Cleveland Municipal Court to recover $2,000 on the ground that its agent had secured lessee willing to lease Harris property and that Harris had agreed to pay therefor $2,000. Evidence disclosed that the agent did not disclose who was the principal: The agent had been a salesman for Real Estate Co. for three years at the time of the trial, June, 1922, and the alleged contract with Harris was made 'April, 1920. There was no evidence that the agent was acting for anyone but the real estate company. Agent found persons who were willing to enter into the lease, but their willingness was expressed to agent and by him to Harris. No lease was entered into.
Certain terms of the proposed lease were proved, including a building clause, but the terms of -the building clause were not put in evidence. The court charged the jury that if the lessees were willing to enter into a lease on the terms required by Harris, it was sufficient if these facts were communicated by the agent to Harris. The Court of Appeals in reversing the judgment for plaintiff, held:
1. It is not enough that the prospective lessees be ready, willing and able to buy on the terms fixed, that they signify their acceptance to the broker, and thát he so inform the owner, but the two principals must be brought into communication with each other. The broker must bring them into personal .contact or so arrange that they may in some way negotiate with each other in respect to the property to the end that a binding contract may be entered into. 124 Iowa 61.
2. The terms of the lease were not sufficiently proved. It was incumbent to prove not only that there was a building clause, but also what the terms were.
3. The Real Estate Co. was only required to make probable the theory that when the agent was dealing with Harris he was acting for the Company. This the Company established.